On Motion for Rehearing.
The state has filed its motion for rehearing and in connection therewith presents a supplemental transcript from the trial court, supplying an omission in the original transcript which required a reversal of the cause; hence the order of reversal will be set aside and the rehearing granted.
No statement of facts nor bills of exception appear in the record. Application for continuance was presented and denied, and a number of special charges were requested and refused, but no exception seems to have been reserved to the court’s action in either instance. Even had exceptions been reserved, we would be in no position to review the questions intelligently because of the absence of the facts.
In the condition of the record, nothing is presented for review, and the judgment is affirmed.